DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is
eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)
has been timely paid, the finality of the previous Office action has been withdrawn pursuant to
37 CFR 1.114. Applicant's submission filed on 05/19/2022 has been entered.

	
Response to Arguments
Status of Claims
The status of the claims is as follows: Claims 1, 3, 5 – 7, 9, and 12 – 14 are rejected under 35 U.S.C. 103. 
Amendment to claims 1 and 9 to replace the term: “non-adjacent” with “scattered” is supported by [0018] of the specifications and therefore the 112(a) rejection is subsequently withdrawn. 
Amendments of claims 1 and 9 of: “wherein the acoustic window detection window drives all the transducers selected by the acoustic window detection portion” are supported in [0024]: “Some transducers may be driven at the same time”. The term: “some” encompasses “all”. 
Claim Rejections under U.S.C 103
Regarding the rejection under 35 U.S.C. 102, applicant’s remarks are fully considered but they are ultimately not effective.
Regarding the new limitation of: “wherein some transducers are selected by the acoustic window detection portion to be scattered in the two-dimensional transducer array.” Applicant argues that the “acoustic detection portion that selects transducers to be scattered” is not taught by Moehring nor Adams, especially as the transducers are in a line in Adams. The broadest reasonable interpterion of the term scattered is occurring at various locations, not together. The term: “scattered” therefore does not limit the transducers from being linear as they can be linear but at various portions of the line and therefore “scattered” along a line. When looking at the central portion 40, in Adams, which serves as the acoustic window portion in Figures 2A and 2B, it can be seen that there are multiple elements. The elements one end of the central region (40) versus the elements on the other end are “scattered” because of the fact that the elements are not directly together but at various locations such as on opposite ends.  Therefore, Adams teaches the new limitation.
Regarding the new limitation of: “wherein the acoustic window detection portion drives all of the transducers selected by the acoustic window detection portion at the same time.” Applicant argues that Adams does not teach the limitation because Adams teaches in [0004]: “an array of transducer elements sequentially emits signals from different groups of elements” and [0024]: “the linear mode, the transducer elements 38 in the central portion 40 are preferably excited in pairs 50”. Applicant argues that the transducers emitted in pairs does not read on the language of “scattered” and “all of the selected transducers at the same time”. However, examiner disagrees. Adams teaches the concept of having scattered transducers are explained above. Adams also teaches the concept of emitting in pairs/at the same time. Although these two concepts are taught in regard to different scanning modes, both techniques are known techniques in the art as exemplified by Adams. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date, to use of the technique to improve a similar device in order to control the angular distribution of the ultrasound beams (See [0024] of Adams). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5 – 7, 9, and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Moehring et al. (US 20110046484 A1) in view of Adams (US 20110046484 A1).
Regarding claims 1, Moehring teaches a blood flow measurement apparatus using Doppler ultrasound ([0011]: “a system… for monitoring blood flow in a region of interest using a Doppler ultrasound system having a multi-element transducer is provided”)
a two-dimensional transducer array in which a plurality of transducers configured to transmit and receive ultrasonic signals with an object are two-dimensionally arranged ([0095]: “FIGS. 13A-13C illustrate multi-element transducers 1300, 1350, and 1370 according to alternative embodiments of the present invention” – As it can be seen from figure 13C (below) the configuration is that of a 2D transducer array as there is a row and column of transducers.); 
an acoustic window detection portion ([0031]: “Additionally, an algorithm for locating an acoustic window through which cerebral blood flow can be monitored is also described and the locating algorithm is described for the specific application of locating cerebral blood flow” ) configured to transmit and receive ultrasonic signals by driving some of the plurality of transducers to detect Doppler signals with respect to the some transducers ([0031]: “A multi-element transducer and a Doppler ultrasound system having multi-channel Doppler digital signal processing providing electronic ultrasound beam steering is also described below” [0076]: “In finding an acoustic window, the ultrasound probe is positioned on the skull. At step 1002, transmit signals are delivered from the current position” (emphasis added) – The broadest reasonable interpretation of the word “some” is “at least one”. Since at least one of the transducer elements are needed in order to generate transmit signals, then “some” (at least one) of the plurality of transducers must be driven to detect Doppler signals.),
 and to confirm a transducer corresponding to a Doppler signal having high intensity among the detected Doppler signals ([0077]: “…if a Doppler signal is detected, that is, the Doppler signal power is greater than the second threshold, then a second form of feedback is given to the user at step 1014 indicating that an acoustic window and underlying blood flow has been located”. See figure 10 for a flow chart of the acoustic window detection process (emphasis added)); 
a blood flow detection portion ([0080]: “The algorithm…search mode” ) configured to detect Doppler signals with respect to a plurality of steering vectors through beam steering using a plurality of adjacent transducers including the confirmed transducer and configured to confirm a steering vector corresponding to a Doppler signal having highest intensity among the detected Doppler signals ([0080]: “A set of apodization weights and delays, represented by a steering vector, are applied to the individual elements of a multi-element transducer, such as the transducer 400, in locating, acquiring and tracking the acoustic reflector of interest… Steering vectors which accomplish electronic beam steering across two degrees of angular freedom are both utilized and derived in search mode to determine where blood flow is located”. See Figure 11 depicting the blood flow detection process using steering vectors); 
and a Doppler processing portion ([0080]: “The algorithm…. acquisition/track mode”) configured to detect a Doppler signal by performing beam steering using the confirmed steering vector ([0081]: “The steering vector identifying blood flow in the region of interest is then carried into the acquisition/track mode of operation. The locating algorithm generally uses a fixed steering vector in acquisition/track mode”) and to obtain blood flow information from the detected Doppler signal ([0081]: “Changes in the location of blood flow can be sensed by continually evaluating the local neighborhood of the transmit beam look direction associated with the acoustic reflector of interest.” See Figure 11 (reproduced below) depicting the Doppler processing process). 
Although Moehring teaches the probe used for acoustic detection is capable of beam steering, which requires the driving of transducers in specified sequences, Moehring does not explicitly teach wherein the acoustic window detection portion drives all of the transducers selected by the acoustic window detection portion at the same time nor the transducers being scattered.
However, Adams in the same field of Doppler processing to determine blood flow using ultrasound transducers (See [0021]), teaches wherein the some transducers are selected by the acoustic window detection portion to be scattered in the two-dimensional transducer array ([0025]: “Referring specifically to FIG. 2B, in a phased array beam-steering mode, the excitation signals applied to the finer pitched elements 38 have phases and amplitudes chosen such that the ultrasound signals emitted from the elements 38 combine to form a focused beam 52 during each transmission” – The abstract of Adams explains that the central portion (40) of the transducer have a finer pitch. When looking at the central portion 40, which serves as the acoustic window portion, it can be seen that there are multiple elements. The elements one end of the central region (40) versus the elements on the other end are “scattered” – See annotated fig. 2B below for clarity), and
wherein the acoustic window detection portion (The broadest reasonable interpretation of the term: “acoustic window detection portion” is the portion for which acoustic signals can be detected. Hence portion 40 of the transducers in Adams serves as an “acoustic window detection portion” as it transmits and receives acoustic signals. See Fig. 2B) drives all of the transducers selected by the acoustic window detection portion at the same time ([0024]: “In the linear mode, the transducer elements 38 in the central portion 40 are preferably excited in pairs 50” – The pairs are the transducer elements that are driven are those selected by the acoustic detection window and being emitted in pairs is being emitted “at the same time”).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Moehring acoustic detection portion with the method of Adams and drive the transducers in pairs such that the angular distribution of ultrasound beams 48 is constant (See [0021] of Adams) and to further use scattered transducers in order to generate a focused beam that can be steered at different angles to generate a broader viewing area (See [0025] of Adams). 

Regarding claim 9, Moehring teaches: 
(a) transmitting and receiving ultrasonic signals by driving some transducers of a two-dimensional transducer array in which a plurality of transducers configured to transmit and receive ultrasonic signals with an object are two-dimensionally arranged ([009]: “An ultrasound beam is electronically steered to deliver ultrasound to and receive echo signals from the region of interest” and fig. 13C depicting a 2D transducer array with rows and columns), 
and detecting Doppler signals with respect to some transducers ([0011]: “Doppler ultrasound system” and [0080]: “receive signals over a search region”); 
(b) confirm a transducer corresponding to a Doppler signal having highest intensity among the detected Doppler signals ([0077]: “… if a Doppler signal is detected, that is, the Doppler signal power is greater than the second threshold, then a second form of feedback is given to the user at step 1014 indicating that an acoustic window and underlying blood flow has been located”. See figure 10, reproduced below, for a flow chart of the acoustic window detection process);
 (c) detecting Doppler signals with respect to the plurality of steering vectors through beam steering using a plurality of adjacent transducers including the confirmed transducer ([0080]: “Steering vectors which accomplish electronic beam steering across two degrees of angular freedom are both utilized and derived in search mode to determine where blood flow is located”); 
(d) confirm a steering vector ([0080]: “A set of apodization weights and delays, represented by a steering vector, are applied to the individual elements of a multi-element transducer”) corresponding to a Doppler signal having highest intensity among the detected Doppler signals ([0076 – 0081] and Figures 10 – 11 explain that the steering vector is acquired in based on Doppler signals greater than a certain threshold value which are found at the first phase of the search mode of the algorithm). 
 and (e) detecting a Doppler signal by performing beam - steering using the confirmed steering vector ([0081]: “The steering vector identifying blood flow in the region of interest is then carried into the acquisition/track mode of operation. The locating algorithm generally uses a fixed steering vector in acquisition/track mode”) and to obtain blood flow information from the detected Doppler signal ([0081]: “Changes in the location of blood flow can be sensed by continually evaluating the local neighborhood of the transmit beam look direction associated with the acoustic reflector of interest.” See Figure 11.)
wherein the some transducers are selected by the acoustic window detection portion to be scattered in the two-dimensional transducer array ([0025]: “Referring specifically to FIG. 2B, in a phased array beam-steering mode, the excitation signals applied to the finer pitched elements 38 have phases and amplitudes chosen such that the ultrasound signals emitted from the elements 38 combine to form a focused beam 52 during each transmission” – The abstract of Adams explains that the central portion (40) of the transducer have a finer pitch. When looking at the central portion 40, which serves as the acoustic window portion, it can be seen that there are multiple elements. The elements one end of the central region (40) versus the elements on the other end are “scattered” – See annotated fig. 2B below for clarity).
Although Moehring teaches the probe used for acoustic detection is capable of beam steering, which requires the driving of transducers in specified sequences, Moehring does not explicitly teach wherein the acoustic window detection portion drives all of the transducers selected by the acoustic window detection portion at the same time nor the transducers being scattered.
However, Adams in the same field of Doppler processing to determine blood flow using ultrasound transducers (See [0021]), teaches wherein the some transducers are selected by the acoustic window detection portion to be scattered in the two-dimensional transducer array ([0025]: “Referring specifically to FIG. 2B, in a phased array beam-steering mode, the excitation signals applied to the finer pitched elements 38 have phases and amplitudes chosen such that the ultrasound signals emitted from the elements 38 combine to form a focused beam 52 during each transmission” – The abstract of Adams explains that the central portion (40) of the transducer have a finer pitch. When looking at the central portion 40, which serves as the acoustic window portion, it can be seen that there are multiple elements. The elements one end of the central region (40) versus the elements on the other end are “scattered” – See annotated fig. 2B below for clarity), and
wherein the acoustic window detection portion (The broadest reasonable interpretation of the term: “acoustic window detection portion” is the portion for which acoustic signals can be detected. Hence portion 40 of the transducers in Adams serves as an “acoustic window detection portion” as it transmits and receives acoustic signals. See Fig. 2B) drives all of the transducers selected by the acoustic window detection portion at the same time ([0024]: “In the linear mode, the transducer elements 38 in the central portion 40 are preferably excited in pairs 50” – The pairs are the transducer elements that are driven are those selected by the acoustic detection window and being emitted in pairs is being emitted “at the same time”).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Moehring acoustic detection portion with the method of Adams and drive the transducers in pairs such that the angular distribution of ultrasound beams 48 is constant (See [0021] of Adams) and to further use scattered transducers in order to generate a focused beam that can be steered at different angles to generate a broader viewing area (See [0025] of Adams). 

Regarding claim 3, Moehring teaches a multiplexer connected to the two-dimensional transducer array so as to drive some transducers at the same time ([0055]: “In alternative embodiments, some or all of the functional blocks can be combined into one circuit that is shared or multiplexed for each of the different channels”).  

Regarding claims 5 and 12, Moehring teaches an ultrasonic signal transmitted from each of the some transducers is a spherical wave signal ([0046]: “The transmit beam profile of the transducer 400 generally exhibits circular symmetry…. The beam is shown in FIGS. 5A-5D by the generally concentric circles…” See Fig. 5A-5D below)

Regarding claims 6 and 13, Moehring teaches the number of the some transducers is an available channel number or less ([0055]: “In alternative embodiments, some or all of the functional blocks can be combined into one circuit that is shared or multiplexed for each of the different channels” – it is known to one having ordinary skill in the art that for all the transducers to be multiplexed, the number of available channels must be equal to the number of transducers or less).   

Regarding claims 7 and 14, Moehring teaches wherein the blood flow detection portion/the operation (d) confirms/comprises confirming two or more steering vectors ([0080]: “Steering vectors which accomplish electronic beam steering across two degrees of angular freedom are both utilized and derived in search mode to determine where blood flow is located”) corresponding to a Doppler signal greater than a certain threshold value among the detected Doppler signals ([0076 – 0081] and Figures 10 – 11 which explain that the steering vector is acquired is based on Doppler signals greater than a certain threshold value which are found at the first phase of the search mode of the algorithm). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793